        Case
         Case1:16-cv-03302-DCF
              1:16-cv-03302-DCF Document
                                 Document101-1
                                          102 Filed
                                               Filed12/01/20
                                                     11/24/20 Page
                                                               Page12ofof23




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 JOHAN GOMEZ, on behalf of himself and others
 similarly situated,

                                 Plaintiff,

         v.

 KITCHENETTE 123 INC. d/b/a KITCHENETTE,                 No. 16 CV 3302
 TRIBECA KITCHENETTE INC. d/b/a
 KITCHENETTE, HIGH FALLS KITCHENETTE                     ------------------ ORDER
                                                         [PROPOSED]                         DF
 INC. d/b/a KITCHENETTE, ANN S. NICKINSON,
 and LISA ANN HALL,

                                 Defendants.



        The above-entitled matter came before the Court on the parties’ joint letter motion dated

November 3, 2020, requesting modification of the Court-approved Settlement Agreement and

Release dated March 13, 2018, pursuant to the terms of the Addendum to Settlement Agreement

and Release dated November 3, 2020 (“Addendum”), filed at Dkt. 99-1 (the “Modified

Settlement”).

I.      Preliminary Approval of Modified Settlement

        1.      Based upon the Court’s review of the parties’ letter motion and Addendum, the

Court preliminarily approves the Modified Settlement, memorialized in the Addendum.

II.     Supplemental Notices

        2.      The Court approves the Proposed Supplemental Notice of Settlement of Class

Action Lawsuit and Fairness Hearing (“Supplemental Notice”), filed on November 24, 2020, and

directs its distribution to the Class.

III.    Supplemental Notice Procedure

        3.      The Court hereby adopts the following supplemental notice procedure:
            Case
             Case1:16-cv-03302-DCF
                  1:16-cv-03302-DCF Document
                                     Document101-1
                                              102 Filed
                                                   Filed12/01/20
                                                         11/24/20 Page
                                                                   Page23ofof23




                   a.     Plaintiff will provide the Claims Administrator with a copy of the Court-
                          approved Supplemental Notice;

                   b.     Within 14 days of the date of this Order, the Claims Administrator shall
                          mail the Supplemental Notices to Class Members;

                   c.     Rule 23 Class Members will have 30 days from the date the Supplemental
                          Notice is mailed to opt out of the modified settlement or object to it;

                   d.     Plaintiff will file a letter detailing the mailing results, including any
                          objections and opt-outs received, 15 days before the fairness hearing;

                   e.     The Court will hold a telephonic fairness hearing on February 2, 2021 at
                          10:00 a.m./p.m.by telephonic dial-in to 877-411-9748, using access code
                          9612281;

                   f.     If the Court grants final approval of the modified settlement, the Court
                          will issue a Final Order and Judgment. If no party appeals the Court’s
                          Final Order and Judgment, the “Effective Date” of the settlement will be
                          the date 30 days after entry of such Order;

                   g.     If rehearing, reconsideration or appellate review is sought, the “Effective
                          Date” shall be the day after all appeals are resolved in favor of final
                          approval;

                   h.     The Claims Administrator will disburse settlement checks to the Rule 23
                          Class members and Collective Class members, Class Counsel’s attorneys’
                          fees and expenses to Class Counsel, the Service Awards, and the
                          Settlement Administrator’s fee as provided in the Parties’ Settlement
                          Agreement, as modified by the Addendum; and

                   i.    The parties shall abide by all terms of the Settlement Agreement.
                                       December
DF                         1st day of ------------
     It is so ORDERED this ___        November, 2020


                                                 __________________________________________
                                                          Honorable Debra C.-- Freeman
                                                          United States Magistrate Judge

                                                              DEBRA FREEMAN, U.S.M.J.
